Citation Nr: 1019260	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
12, 1998 for a grant of an increased rating to 70 percent 
disabling for an anxiety disorder with panic attacks.

2.  Entitlement to an increased rating greater than 70 
percent for an anxiety disorder with panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1989 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran had a hearing before the Board in 
February 2010 and the transcript is of record.

The Board further notes the Veteran identified additional VA 
outpatient treatment records at his Board hearing.  These 
records were obtained by the RO and the Veteran provided a 
waiver of local jurisdictional review with regard to these 
medical records.  Accordingly, although a supplemental 
statement of case (SSOC) was not issued, this is not 
necessary in light of the Veteran's signed waiver of RO 
review.

The issue of entitlement to an increased rating greater than 
70 percent for anxiety disorder with panic attacks is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran was afforded a routine, periodic VA 
examination for his service-connected anxiety disorder on 
November 12, 1998; subsequently, based on the results of the 
VA examination, the Veteran was awarded an increased rating 
of 70 percent, effective the date of the VA examination, 
November 12, 1998.

2.  In a decision dated September 2003, the RO denied the 
Veteran's claim for an effective date earlier than November 
12, 1998, for the award of an increased rating of 70 percent 
for anxiety disorder; the Veteran did not appeal the decision 
and, therefore, it is final.


CONCLUSION OF LAW

Entitlement to an effective date earlier than November 12, 
1998, for the award of an increased rating to 70 percent for 
an anxiety disorder is denied as a matter of law.  38 
U.S.C.A. §§ 5110, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in May 2006 and June 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letters also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  During the Veteran's hearing, he indicated he 
moved around a lot and his VA outpatient treatment records 
throughout time were from various VA medical centers around 
the country.  Based on the information given, the RO 
confirmed all identified VA outpatient treatment records were 
obtained or found unavailable.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Earlier Effective Dates

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The procedural history of this claim requires some 
clarification.  The Veteran separated from the military in 
March 1991.  At that time, he was suffering from heart 
palpitations that the Veteran claims were really part of his 
anxiety disorder and not a separate heart-related disability.  
The Veteran was ultimately granted service connection for an 
anxiety disorder (as well as a heart-related disability), 
effective March 2, 1991, the date of his separation from 
service.  The Veteran then filed an increased rating claim 
for his anxiety disorder in October 1994.  In a March 1996 
rating decision, the RO granted the Veteran an increased 
rating to 30 percent, effective March 2, 1991, the date of 
his separation.  

The Veteran did not appeal the March 1996 grant or further 
seek an increased rating.  Indeed, the Veteran indicated in 
an April 1996 report of contact that the rating was 
satisfactory.  The Veteran did not thereafter file an 
increased rating until this present appeal, but in the 
interim the RO provided the Veteran periodic VA psychiatric 
examinations.  Based on the findings of a November 12, 1998 
VA examination, which again was not provided to the Veteran 
in connection with an increased rating claim, the RO found 
the new medical evidence warranted an increased rating and, 
in a February 1999 rating decision, granted the Veteran a 
rating to 70 percent for his anxiety disorder assigning an 
effective date of November 12, 1998, the date of the VA 
examination.  

The Veteran did not appeal this decision and the Veteran was 
afforded an additional routine VA examination in January 
2002.  The RO, in a February 2002 rating decision, continued 
the 70 percent rating based on the new medical evidence.  

At that time, on September 2002, the Veteran filed a claim 
seeking an earlier effective date for the 70 percent rating.  
The claim was denied in a September 2003 rating decision 
finding the medical evidence did not support a 70 percent 
rating prior to November 12, 1998.  The Board finds 
noteworthy that within the same decision, the Veteran was 
granted a total disability rating based on individual 
unemployability, in part due to the severity of his anxiety 
disorder.  Again, the Veteran did not appeal this rating 
decision and the decision is, therefore, final.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).

Rather, the Veteran raised the earlier effective date claim 
again in a May 2006 statement also seeking an overall 
increased rating for his anxiety disorder.  The Veteran 
claims his anxiety disorder has been permanently and totally 
disabling since the date of his separation from the military.  

The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of Veterans' benefits 
claims." Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on CUE in a prior, 
final decision (38 U.S.C.A. §§5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 
5109).  Id.  Where there has been a prior final denial, 
however, the award of VA benefits may not be effective 
earlier than the date the VA received the particular 
application for which the benefits were granted.  Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Even if there is 
new evidence supporting an earlier disability date, a 
claimant cannot receive compensation for a time frame earlier 
than the application date of the claim to reopen.  Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  Therefore, 
once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

Here, the Veteran was denied an earlier effective date for 
his 70 percent rating for an anxiety disorder primarily 
because the RO found no medical evidence supporting an 
increased rating prior to November 12, 1998.  

Where a claim for an increased rating is filed more than one 
year after separation from active service, the effective date 
for the grant of an increased rating is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  Since there was 
no claim for an increased rating at the time of the 70 
percent grant, the effective date assigned was the date 
entitlement arose (the date of the November 1998 VA 
examination). 

The Veteran, in support of his claim, has provided testimony 
and medical records indicating his psychiatric treatment 
began while he was still in the military.  He further 
contends that his condition has never improved despite 
therapy and medicinal treatment.  The Veteran, during his 
hearing before the Board in February 2010, also identified VA 
treatment he received at the time of his separation of 
service through the present.  Based on his testimony, the RO 
made efforts to confirm the claims folder contained all 
relevant medical evidence.  The medical records that were 
successfully found dated back to March 1992, but were 
duplicative of the information already on file at the time 
the effective date was determined.  These records do not 
provide a basis for an earlier effective date.  To the extent 
that it is argued that there was a failure to develop a 
complete record prior to adjudication, violations of the 
"duty to assist," cannot form a basis for a claim of CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of 
duty to assist caused an incomplete record but not an 
incorrect record). 

The Board is not disputing that the Veteran's anxiety 
disorder was incurred during his military service.  It is 
already established that his anxiety disorder is service-
related.  What is of consequence is whether there is a basis 
of entitlement to an effective date earlier than November 12, 
1998 for his 70 percent rating for anxiety disorder.  The 
Board concludes there is not.  

It is noteworthy, that the Veteran's arguments do not amount 
to an allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 
(1993), the Court stated that CUE is a very specific and rare 
kind of error and if the claimant-appellant wishes to 
reasonably raise CUE there must be "some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Thus, as a threshold matter, the Veteran must plead CUE with 
sufficient particularity.  Id.  The Court in Fugo, also held 
that allegations that previous adjudications had improperly 
weighed an evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.

Here, it is clear the Veteran never with any specificity 
alleged CUE with any past rating decision.  Rather, the 
Veteran argues that his anxiety disorder has always been 
totally disabling and, therefore, he should have an earlier 
effective date for his 70 percent rating.  

In other words, the Veteran disputes the current effective 
date for his 70 percent rating based on the actual 
adjudication of the severity of his disability through the 
years.  The Veteran, however, is not alleging the correct 
facts were not before the adjudicator or that some other 
specific "error" was made.  Rather, the Veteran is merely 
disagreeing with the RO's analysis of the facts.  The 
Veteran's arguments simply do not amount to alleging CUE.  
Regrettably, it is long past the time limit to initiate a 
proper appeal with any of the past decisions.  

There simply is no legal basis to award an effective date 
prior to November 12, 1998 for the grant of an increased 
rating to 70 percent for his anxiety disorder.  Thus, the 
claim must be denied.  The Board is constrained by the law 
and regulations made by the Congress governing the 
establishment of effective dates for the award of 
compensation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).



ORDER

Entitlement to an effective date earlier than November 12, 
1998 for a grant of an increased rating to 70 percent 
disabling for an anxiety disorder with panic attacks is 
denied.


REMAND

The Veteran claims his anxiety disorder renders him totally 
and completely disabled.  The Board notes the Veteran was 
granted a total disability based on individual 
unemployability (TDIU) in a September 2003 rating decision.  
The Veteran, however, contends his unemployability is solely 
due to his psychiatric disability and, therefore, in addition 
to the TDIU he should be awarded a 100 percent rating for his 
service-connected anxiety disorder with panic attacks.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in July 2006, 
nearly four years ago, where the examiner assigned the 
Veteran a GAF score of 55, indicating the Veteran is an 
unreliable source of explaining his symptomatology.  The 
examiner elaborated indicating objective testing revealed the 
Veteran tended to exaggerate symptomatology.  As such, the 
examiner opined that the data did not support a total and 
permanent psychiatric disability.

Thereafter, VA outpatient treatment records reveal treatment 
for his psychiatric condition and a possible worsened 
condition.  A March 2007 psychiatric evaluation, for example, 
assigned the Veteran a GAF score of 45.  

The Veteran testified before the Board that he did not feel 
his condition has ever improved.  He indicates he cannot 
handle leaving the house without his wife or being without 
his wife, even at home, for any lengthy period of time.  He 
regarded his wife as his "security blanket" and indicated 
he simply cannot handle being without her.  He further 
described other symptomatology that he felt had worsened with 
time.  

In light of the time lapse since the last VA examination, the 
Veteran's testimony and the post-2006 VA outpatient treatment 
records revealing worsened GAF scores, the Board concludes a 
new VA examination is warranted to ascertain the current 
severity of the Veteran's disability.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2007 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Waco, Texas, 
Houston, Texas and Central Texas from 
September 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a psychiatric examination for 
his anxiety disorder.  The examiner should 
ascertain the current severity of the 
condition, including providing a GAF 
score. The examiner must conduct all 
necessary tests to ascertain the current 
severity of the Veteran's condition.  The 
examiner is also asked to render an 
opinion of whether the Veteran's condition 
renders him permanently and totally 
disabled.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically resolving the 
July 2006 VA examiner's opinion with the 
VA outpatient treatment records.  

3.  After the above is complete, 
readjudicate the Veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


